—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding and disposition of the Family Court, Nassau County (Koenig, J.), entered June 1,1994, which found that her daughter Doris M. was derivatively neglected, and placed the family under supervision for a period of twelve months.
Ordered that the order is reversed, on the law, without costs or disbursements, and proceeding is dismissed.
Although the order of supervision has expired, the finding of neglect is a " 'permanent and significant stigma’ ” and may affect the mother’s status in potential future proceedings (Matter of Keith C., 226 AD2d 369, 370; Matter of Eddie E., 219 AD2d 719). Therefore, the appeal from the order which found Doris M. to be a neglected child is not academic (Matter of Keith C., supra; Matter of Eddie E., supra).
Under the circumstances of this case, the finding of neglect with respect to Doris’s sibling does not warrant a finding of derivative neglect with respect to Doris (see, Matter of New York City Dept. of Social Servs. [Amanda R.] v Alex R., 209 AD2d 702; Matter of Dutchess County Dept. of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.